UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-2153



DIEYNABA SEYDOU THIAM,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-637-411)


Submitted:   July 18, 2007                 Decided:   August 15, 2007


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kell Enow, LAW OFFICES OF ENOW AND PATCHA, Silver Spring, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Jonathan Robbins, OFFICE
OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dieynaba Seydou Thiam, a native and citizen of Senegal,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the Immigration Judge’s denial of her

applications for asylum, withholding of removal, and protection

under the Convention Against Torture (CAT).           Thiam challenges the

Board’s finding that she failed to qualify for withholding of

removal and CAT relief.

             To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”           INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that Thiam fails to show that the evidence compels a

finding that she qualified for withholding of removal.                     Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).         In addition, we uphold the finding that

Thiam failed to establish that it was more likely than not that she

would   be    tortured   if    removed     to   Senegal.         See   8    C.F.R.

§ 1208.16(c)(2) (2007).

             Accordingly,     we   deny   the   petition   for    review.       We

dispense with oral argument because the facts and legal contentions




                                     - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -